OPINION — AG — THE FUNDS ALLOCATED UNDER 47 Ohio St. 1961 22.2 [47-22.2](E) MAY BE USED TO IMPROVE THE SURFACE OF COUNTY ROADS BY USE OF OIL AND ROCK WITHOUT MATCHING FEDERAL FUNDS, PROVIDED HOUSE BILL NO. 587 BECOMES LAW. ALSO, THE AFOREMENTIONED FUNDS MAY BE USED FOR THE CONSTRUCTION OF PERMANENT BRIDGES, WITHOUT MATCHING FEDERAL FUNDS, PROVIDED HOUSE BILL NO. 587 BECOMES LAW. FURTHER, THE SAID FUNDS MAY BE USED TO CONSTRUCT PERMANENT BRIDGES WHERE BRIDGES HAVE COLLAPSED, PROVIDED HOUSE BILL NO. 587 BECOMES LAW. CITE:  47 Ohio St. 1961 22.5 [47-22.5], 47 Ohio St. 1961 40.2 [47-40.2] (BURCK BAILEY)